Citation Nr: 0701507	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  93-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from August 1983 to 
February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1992 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened the claim 
for service connection for lumbar scoliosis, and denied it on 
the merits.  The veteran's claim is currently under the 
jurisdiction of the Regional Office in Louisville, Kentucky.

In an August 1997 decision, the Board confirmed the denial.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In July 1999, 
the parties submitted a Joint Motion for Remand.  In an order 
dated in July 1999, the Court granted the motion, and vacated 
the Board's August 1997 decision.  The case was then returned 
to the Board.

In a February 2000 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability, and then denied 
service connection on the merits based on a finding that the 
claim was not well grounded.  The veteran appealed this 
determination to the Court and in December 2000, VA filed an 
Unopposed Motion for Remand in light of the newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  By an Order 
dated in December 2000, the Court granted the motion, vacated 
that part of the February 2000 Board decision that denied the 
reopened claim for service connection for a back disability, 
and remanded the matter to the Board.

In May 2001, the Board remanded the case to the RO for 
further development consistent with the VCAA, and it was 
returned to the Board in December 2002.

In February 2003, the Board sought additional development of 
the record.

In August 2003, the Board again remanded the claim to ensure 
due process and for additional development, and it was 
returned to the Board in October 2004.

More recently, this case was before the Board in November 
2004, at which time his claim was again remanded for 
additional development of the record.  The case has been 
returned to the Board for appellate consideration.


FINDING OF FACT

There is no competent medical nexus evidence of record 
indicating the veteran's back disability is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

A back disability was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1111, 1131, 1132, 1137, 
5103A, 5107(b), 5108 (West 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of an October 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim for service connection, and of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claim.

In addition, a May 2006 letter, attached to a supplemental 
statement of the case (SSOC) explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of 
service connection, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for service connection, no disability rating 
or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim was readjudicated thereafter.  
The appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA and 
private post-service treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. 
§ 1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

The initial question is whether the veteran's back disability 
was present prior to service.  The record discloses that the 
veteran denied experiencing recurrent back pain on his 
February 1983 induction examination, but reported an August 
1983 automobile accident.  A clinical evaluation of the spine 
was normal.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the 
Court indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1) (2004).  The Board concludes, accordingly, that 
the presumption of soundness at entrance attaches.  However, 
this presumption is rebutted by the evidence of record.  In 
this regard, the Board finds that the medical evidence of 
record clearly and unmistakably shows that the veteran had a 
pre-existing congenital back disability prior to service that 
was not aggravated by service.  

Service medical records show that the veteran began 
complaining of back and lower extremity pain in October 1983, 
and that x-rays taken as part of Medical Board proceedings 
showed scoliosis of the spine due to old Scheurmann's 
disease.  The Medical Board report found that the veteran's 
back disability existed prior to his service and was not 
incurred in the line of duty or aggravated by active duty.  
The Board concludes, accordingly, that scoliosis was present 
prior to service.  

As discussed above, VA has a duty to demonstrate by clear and 
unmistakable evidence that a disease or injury existed prior 
to service and was not aggravated in service under 38 U.S.C. 
§ 1111 prior to, the veteran's requirement to show an 
increase in a pre-existing disability under 38 C.F.R. 
§ 3.306(b).  In other words, VA must now show by clear and 
unmistakable evidence that the veteran's preexisting back 
disability was not aggravated by his service, in order to 
rebut the presumption of soundness on induction.  

The service medical records show that the veteran was treated 
on a number of occasions for complaints of back pain.  These 
treatment records document that the veteran had slight levo-
scoliosis of the lower thoracic and upper lumbar spine, with 
slight loss of T8 height and irregularity of the endplates of 
thoracic vertebral bodies, characteristic of juvenile kypho-
scoliosis.  It is also emphasized, again, that it was 
concluded by the Medical Board that the disability of the 
spine preexisted service and was not aggravated by service.  
The veteran declined to rebut the findings of the Medical 
Board review and its recommendation for discharge.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  In view of the foregoing, the 
Board finds that the service medical records, at most, 
document only that the veteran experienced a flare-up of his 
symptoms during his service as a manifestation of a back 
disability which was present prior to service.  

In addition, consistent with the finding of a flare-up during 
service, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service so as to establish chronic 
aggravation.  See Savage, supra (requiring medical evidence 
of chronicity and continuity of symptomatology).  Instead, it 
appears that the veteran was not treated again for his back 
disability until 1992, in response to experiencing back pain 
on-the-job, and subsequent to his filing his initial claim 
for service connection.  The Board acknowledges that the 
veteran has reported to his treating physicians that his back 
pain was related to a repelling accident in service.  
Nonetheless, his service medical records fail to document any 
such injury, despite his complaints of back pain.  Likewise, 
although several private physicians asserted that the veteran 
has compression fractures of his thoracic spine related to 
his alleged in-service injuries, the veteran's cervical and 
thoracic MRIs were negative for such compression fractures.  
Therefore, the physician's association of his current back 
disorder with the veteran's service is not based on the 
actual record of what occurred in service and is of limited 
probative value.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of the 
veteran's disorder).

In addition, the Board points out that the veteran was 
involved in several, post-service motor vehicle accidents in 
1993, 1994, and 1995.  Moreover, in an addendum to his July 
1996 VA examination report, that VA examiner found that the 
veteran's thoracic spine abnormality was primarily postural 
and that the veteran's history of cervical spine degenerative 
joint disease was not shown to be an ongoing disability.  
More significantly, the June 2004 VA examiner found that the 
veteran's cervical spine disabilities were more likely the 
result of the veteran's multiple automobile accidents.  So 
the medical evidence presently on file indicates the 
veteran's current back problems are traceable to intercurrent 
injuries, and not aggravation of the pre-existing back 
disability.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

In sum, the Board finds that there is clear and unmistakable 
evidence that the veteran's low back disability preexisted 
service, and that it was not aggravated by service.  As such, 
the presumption of soundness on induction as to a low back 
disability has been rebutted.  See 38 U.S.C.A. § 1111.  In 
order for service connection to be established for a back 
disability, it must now be determined whether the record 
establishes that the pre-existing back disability underwent 
increase in severity beyond the normal progression of the 
disability.  

As noted above, the service medical records confirm that the 
veteran had complaints of back pain in service, but that the 
objective clinical findings demonstrated only levo-scoliosis 
of the lower thoracic and upper lumbar spine, with slight 
loss of T8 height and irregularity of the endplates of 
thoracic vertebral bodies, characteristic of juvenile kypho-
scoliosis, which existed prior to service.  As such, the 
Board reiterates that the service medical records document 
only that the veteran experienced flare-ups of pain during 
his service, as a manifestation of a back disability that was 
present prior to service.  The service medical records fail 
to document any alleged injury to the back.  The private and 
VA physicians association of the veteran's current back 
disorder with the veteran's unsupported allegation of a back 
injury in service is thus not based on the actual record of 
what occurred in service and, therefore, is of limited 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 494-
95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based on a 
factual premise or history as related by the veteran).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence to 
establish entitlement to service connection).   

Further, the veteran sustained multiple back injuries 
subsequent to service.  The June 2004 VA examiner, as 
previously mentioned, found that the veteran's current 
cervical spine disability is likely due to the veteran's 
multiple motor vehicle accidents following his military 
service.  The VA examiner also found that the veteran likely 
had significant scoliosis at his entrance into service, 
possibly associated with Schmorl's nodes, which were likely 
congenital in origin.  See 38 C.F.R. §§ 3.303(c), 4.9 (a 
congenital or developmental defect is not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of 
law).  See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The only possible exception to the rule on developmental 
defects is if there is probative evidence of additional 
disability due to aggravation by superimposed disease or 
injury.  However, the medical evidence of record does not 
demonstrate that the veteran's back worsened as a result of a 
superimposed injury or illness during service.  Indeed, to 
the contrary, his service medical records, including the 
report of his separation examination, are entirely 
unremarkable for evidence of any back injury and, the VA 
examiner determined that the veteran's scoliosis was not 
permanently aggravated by his military service and did not 
worsen beyond the normal progression of the pre-existing 
congenital disorder.  See Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

The Board points out that the June 2004 VA examiner's opinion 
has significant probative weight since it was based on a 
review of the complete record, and the VA examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
The opinion was well informed and based on the correct 
factual foundation; in other words, the VA examiner was 
objective and not influenced by unsubstantiated allegations.  
So the VA examination report, in turn, is entitled to a 
significant amount of probative weight.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In short, with regard to a back disability, the Board finds 
that the presumption of soundness on entrance into service, 
as to a back disability, is rebutted by clear and 
unmistakable evidence that a back disability existed prior to 
service, and was not aggravated by service, pursuant to 38 
U.S.C.A. §§ 1111 and 1132, and that the pre-existing back 
disability did not undergo an increase in service so as to 
constitute aggravation pursuant to 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306.  See Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) ("In order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 
'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of 
the disability during service.'"  Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

The only evidence portending that the veteran's back 
disability is in any way related to his service in the 
military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so this claim must be denied because the preponderance 
of the evidence is unfavorable.  See 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


